DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-14 are pending for examination.

Priority
3.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in U.S. Patent Application No. 15/930,469.
4.  This application is a divisional application of U.S. Patent Application No. 15/930,469, filed on May 13, 2020, now U.S. Patent No. 11,176,996, issued on November 16, 2021.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,176,996, of its application number 15/930,469, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.     Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsukamoto (U.S. Patent Application Publication 2019/0295643, hereinafter “Tsukamoto”).
           Regarding independent claim 1, Tsukamoto discloses a resetting method of a resistive random access memory (RRAM) (para. [0018]), comprising: 
             performing a reset loop on at least one resistive memory cell (Figs. 7-10, and accompanying texts), comprising:
               performing a first resetting operation on the at least one resistive memory cell, 5and performing a first verifying operation on the at least one resistive memory cell after the first resetting operation is finished (Figs. 1-12 and accompanying texts, performing a first resetting operation with first resetting voltage Vre1 in Fig. 10a on the at least one resistive memory cell in Figs. 4-5, 5and performing a first verifying operation with first verifying voltage Vvr1 in Fig. 10a on the at least one resistive memory cell after the first resetting operation is finished, [0079]-[0083], [0088]-[0092]); 
              determining whether to perform a second resetting operation on the at least one resistive memory cell according to a verifying result of the first verifying operation, and performing a second verifying operation on the at least one resistive memory cell after the 10second resetting operation is determined to be performed and is finished (Figs. 1-12 and accompanying texts, determining whether to perform a second resetting operation with second resetting voltage Vre2 in Fig. 10a on the at least one resistive memory cell in Figs. 4-5 according to a verifying result of the first verifying operation with first verifying voltage Vvr1, and performing a second verifying operation with second verifying voltage Vvr2 in Fig. 10a on the at least one resistive memory cell after the 10second resetting operation with second resetting voltage Vre2 is determined to be performed and is finished, [0079]-[0083], [0088]-[0092]); and 
            determining whether to perform a healing resetting operation on the at least one resistive memory cell according to a verifying result of the second verifying operation, which comprises: performing the healing resetting operation on the at least one resistive memory cell when a verifying current of the second verifying operation is greater than a predetermined 15current, wherein a resetting voltage of the healing resetting operation is greater than a resetting voltage of the second resetting operation (Figs. 1-12, and accompanying texts, determining whether to perform a healing resetting operation with resetting voltage Vre4 and/or Vre5 in Fig. 10a, on the at least one resistive memory cell in Figs. 4-5 according to a verifying result of the second verifying operation with second verifying voltage Vre2, which comprises: performing the healing resetting operation with resetting voltage Vre4 and/or Vre5 on the at least one resistive memory cell when a verifying current of the second verifying operation with second verifying voltage Vre2 is greater than a predetermined 15current at a verification level as shown in Fig. 8, wherein a resetting voltage Vre4 and/or Vr5 of the healing resetting operation is greater than a resetting voltage Vre2 of the second resetting operation as shown in Fig. 10a, [0074]-[0083], [0088]-[0092]).  
            Regarding dependent claim 2, Tsukamoto discloses the resetting method according to claim 1, wherein the reset loop is ended after the healing resetting operation is determined to be performed and is finished (Figs. 7-10a, and accompanying texts, the reset loop is ended after the healing resetting operation in steps S5-1 and S5-2 of Fig. 7 is determined to be performed and is finished). 
            Regarding dependent claim 3, Tsukamoto discloses 20the resetting method according to claim 1, wherein the performing the first verifying operation on the at least one resistive memory cell comprises: providing a verifying voltage to connect across two ends of the at least one resistive memory cell and measuring a verifying current generated by the at least one resistive memory cell according to the verifying voltage; and determining whether the verifying current of the first verifying operation is greater 17File: 089576-lusf than the predetermined current to generate the verifying result of the first verifying operation, wherein the verifying voltage of the first verifying operation is less than a resetting voltage of the first resetting operation (Figs. 4-10a and accompanying texts, wherein the performing the first verifying operation in Fig. 10a on the at least one resistive memory cell of Figs. 4-5 comprises: providing a verifying voltage Vvr1 to connect across two ends of the at least one resistive memory cell and measuring a verifying current generated by the at least one resistive memory cell according to the verifying voltage Vvr1; and determining whether the verifying current of the first verifying operation is greater17File: 089576-lusf than the predetermined current at verification level in Fig. 8 to generate the verifying result of the first verifying operation, wherein the verifying voltage Vvr1 of the first verifying operation is less than a resetting voltage Vre1 of the first resetting operation, as shown in Fig. 10a).  
         Regarding dependent claim 4, Tsukamoto discloses the resetting method according to claim 1, wherein the resetting voltage of the 5second resetting operation is greater than or equal to a resetting voltage of the first resetting operation (Fig. 10a and accompanying texts, the resetting voltage Vre2 of the 5second resetting operation is greater than a resetting voltage Vre1 of the first resetting operation, [0090]).  
         Regarding dependent claim 5, Tsukamoto discloses the resetting method according to claim 1, wherein a resetting time of the second resetting operation is greater than or equal to a resetting time of the first resetting operation, and a resetting time of the healing resetting operation is greater than the resetting time of the second 10resetting operation (Fig. 10a and accompanying texts, a resetting time of the second resetting operation with resetting voltage Vre2 is equal to a resetting time of the first resetting operation with resetting voltage Vre1, and a resetting time of the healing resetting operation with resetting voltage Vre4 and Vre5 is greater than the resetting time of the second 10resetting operation with resetting voltage Vre2).  
         Regarding dependent claim 6, Tsukamoto discloses the resetting method according to claim 1, wherein before the perform the healing resetting operation on the at least one resistive memory cell, the resetting method further comprises performing a plurality of third resetting operations on the at least one resistive memory cell, and performing a third verifying operation on the at least one resistive memory cell 15after each third resetting operation is determined to be performed and is finished (Figs. 4-10a and accompanying texts, wherein before the perform the healing resetting operation with resetting voltage Vre4 and/or Vre5 in Fig. 10a on the at least one resistive memory cell of Figs. 4-5, the resetting method further comprises performing a plurality of third resetting operations with resetting voltage Vre3 on the at least one resistive memory cell, and performing a third verifying operation Vvr3 on the at least one resistive memory cell 15after each third resetting operation is determined to be performed and is finished).


Allowable Subject Matter
11.    Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI M HOANG/Primary Examiner, Art Unit 2827